            Case 5:18-cv-00858-G Document 795 Filed 05/14/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

MIDSHIP PIPELINE                             §
COMPANY, LLC,                                §
                                             §
               Plaintiff,                    §
                                             §       Case Number: 5:18-cv-858-G
                   vs.                       §
                                             §       Judge: Hon. Charles Goodwin
TRACT NO. CN-0004.000,                       §
1.504 ACRES OF LAND, MORE                    §
OR LESS, PERMANENT                           §
EASEMENT IN CANADIAN                         §
COUNTY, OKLAHOMA, et al.,                    §
                                             §
               Defendants.                   §

 NOTICE OF DEFENDANT LANDOWNERS’ WITHDRAWAL OF OPPOSITION TO
 MOTION TO EXCLUDE DAMAGES (DOC. 743) AND TO CONCEDE MOTIONS TO
               EXCLUDE EXPERTS (DOC. 783, DOC. 785)

       Sandy Creek Farms LLC and all Defendant Landowners represented by undersigned

counsel notify this court of (1) withdrawal of opposition to motion to Midship’s Motion to

Exclude Damages (Doc. 743) and as a result, to concede Midship’s Motion to exclude Defendant

Sandy Creek Farm’s experts, appraiser Jon Brown and soil scientist Kyle Horn whose testimony

relates to damages and not just compensation which is the sole issue in this proceeding. In

support of this Notice, Defendants state the following:

       1.      On January 3, 2021, Plaintiff Midship Pipeline filed a motion to exclude damages

such as crop loss, broken irrigation equipment and restoration costs from the condemnation case

(Doc. 739), arguing that damages claims are outside the scope of the amount of just

compensation due defendants for the taking and are akin to counterclaims prohibited by Fed.

Rule Civ. Proc. 71.1.


                                                 1
            Case 5:18-cv-00858-G Document 795 Filed 05/14/21 Page 2 of 6




       2.      On January 25, 2021, Defendant Sandy Creek Farms (which at the time, was the

only represented landowner), filed a response opposing Midship’s motion to exclude. At the time

Sandy Creek Farms filed its opposition, the property remained deeply and irreparably damaged

by construction of the Midship Pipeline to the tune of millions of dollars. However, it was

unknown whether the Federal Energy Regulatory Commission (FERC), the agency that regulates

construction of interstate gas pipelines would step in and force Midship to honor its regulatory

obligation to remediate the properties. Unsure of whether FERC would act, Sandy Creek Farms

attempted to preserve the condemnation proceeding as a forum for damages. Sandy Creek

Farms’ position on inclusion of damages was sound -- its motion included numerous cases to

support its argument that cost to cure damages to the property is potentially a valid, legal method

for determination of just compensation.

       3.      As noted, Sandy Creek Farms demonstrated that cost to cure and damages could

lawfully be included in a condemnation case. But Sandy Creek Farms later reconsidered

whether damages should be included in the condemnation case in the wake of FERC’s March

18, 2021 compliance order. There, FERC found that Midship had failed to remediate dozens of

tracts and instructed Midship to work with landowners to restore all damaged properties,

including Sandy Creek Farms.

       4.      Since the March 18, 2021 order, Midship and the landowners have engaged in a

frenzy of mediations, site visits, investigations and negotiations of self-performance damages

payments. These discussions in turn resulted in Midship making some repairs, and also

negotiating resolution of the eminent domain matters with landowners, with three condemnation

cases resolved so far and more to come.1
       1
          As Landowners pointed out in their Opposition to the Motion for Summary Judgment,
up until early March 2021 (when the parties anticipated action by FERC), Midship had refused to
negotiate just compensation settlements unless landowners agreed to forfeit their right to file
                                                2
            Case 5:18-cv-00858-G Document 795 Filed 05/14/21 Page 3 of 6




       5.      With the issuance of the FERCLandowners order, Sandy Creek Farm and the

defendants now have a forum to address restoration of the properties. Moreover, the FERC

forum is superior because of the expertise that FERC staff can bring to evaluation of the damages

-- including crop loss and equipment -- and guiding the parties to a resolution that will make

landowners whole while enabling Midship to fulfill its regulatory obligations.

       6.      Oklahoma courts recognize that multiple fora may be available to hear different

aspects of a condemnation case. In State v. Trade Winds Motor Hotel E., Inc., 2021 OK Civ. App.

6 (Okla. Civ. App. 2020), the Oklahoma court permitted the property owner to present evidence

of damages caused by the condemnor’s construction because the damages were complete and

known at the time of the condemnation. But had that not been the case, the property owner

would have had to bring a separate lawsuit. Similarly here, while the FERC proceedings and

restoration efforts are ongoing, the ultimate extent of damages is not yet known and therefore,

remains a better subject for FERC to deal with.

       6.      For all of these reasons, Sandy Creek Farms and the defendants now agree that

the appropriate course of action is for the landowners to focus their resources on resolving the

restoration claims in the FERC process, and to limit the scope of the condemnation proceedings

to the matter of just compensation.


                                             Respectfully submitted,

                                             /s/ Carolyn Elefant
                                             Carolyn Elefant (Bar No. 425433 )
                                             Law Offices of Carolyn Elefant
                                             1440 G Street N.W. 8th Floor
                                             Washington D.C. 20005

complaints about damages to FERC. Since this was a non-starter for obvious reasons, at least 75
tracts pending in the Western District of Oklahoma were not resolved. In another filing, the
landowners have asked the court to modify the current eminent domain schedule to allow for
voluntary resolution of some of these claims.
                                                  3
Case 5:18-cv-00858-G Document 795 Filed 05/14/21 Page 4 of 6




                           202-297-6100
                           carolyn@carolynelefant.com
                           Pro hac vice admission granted

                                     —and—

                           Elaine M. Dowling (OBA #14, 217)
                           6801 Broadway Extension, Suite 310
                           Oklahoma City, OK 73116
                           405-842-8005—telephone
                           405-840-6367—fax
                           dowlinglawoffice@aol.com
                           Local Counsel




                             4
         Case 5:18-cv-00858-G Document 795 Filed 05/14/21 Page 5 of 6




                             CERTIFICATE OF SERVICE

       I certify that on the 14th day of May, 2021, I caused to be served the foregoing Notice to
be served on the Commissioners and parties to the case.


                                            Respectfully submitted,

                                            /s/ Carolyn Elefant
                                            Carolyn Elefant (Bar No. 425433)
                                            Law Offices of Carolyn Elefant
                                            1440 G Street N.W. 8th Floor
                                            Washington D.C. 20005
                                            202-297-6100
                                            carolyn@carolynelefant.com
                                            Pro hac vice admission granted


                                                      —and—


                                            Elaine M. Dowling (OBA #14, 217)
                                            6801 Broadway Extension, Suite 310
                                            Oklahoma City, OK 73116
                                            405-842-8005—telephone
                                            405-840-6367—fax
                                            dowlinglawoffice@aol.com
                                           LOCAL COUNSEL for SANDY CREEK FARM
                                           INC. & CENTRAL LAND




                                               5
Case 5:18-cv-00858-G Document 795 Filed 05/14/21 Page 6 of 6




                             6
